Citation Nr: 1454613	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12 23-173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD), prior to June 29, 2009.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Washington, D.C., Appeals Management Center (AMC), of the Department of Veterans Affairs (VA) that granted a 100 percent rating for PTSD, effective June 29, 2009.

In March 2005, the Seattle, Washington, Regional Office (RO), granted service-connection for PTSD and assigned a 50 percent rating, effective April 30, 2003.  The Veteran appealed that initial rating, and in March 2006 the RO increased it to 70 percent for the entire period on appeal.  

The Veteran appealed once more, and in February 2009 the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge.  The Board remanded the claim seeking a current evaluation of the severity of his PTSD.  While on remand, in May 2010 the AMC granted a 100 percent rating for PTSD effective June 29, 2009; the Veteran maintained a 70 percent rating for PTSD from April 30, 2003 through that date.

In June 2012, the Seattle, Washington, Regional Office (RO) transferred jurisdiction to the Wichita, Kansas, RO.

A claim for total disability based on individual unemployability (TDIU) was implicitly raised in 2009 and a formal claim was filed in 2010.  A rating decision was never issued, although the June 2012 statement of the case addressed and denied the matter.  As the Board is granting a 100 percent rating for PTSD from the date of the claim for service connection,  the TDIU claim is moot and, accordingly, the Board declines to take jurisdiction of it.  




FINDING OF FACT

The Veteran's PTSD symptomatology has resulted in total occupational impairment from April 30, 2003.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for service connected PTSD, from April 30, 2003 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

The Veteran's PTSD is caused by stressors from active service in the Republic of Vietnam (Vietnam).

In July 2004, the Veteran described his symptoms in a VA Form 21-95-1.  The Veteran never feels safe.  He will not go sit inside a building unless he can see the door.  He does not trust the government.  He does not trust anyone, even his wife of 25 years.  He has a gun and ammo "just in case" and keeps a knife at his bed side.  He has difficulty sleeping.  He is very anti-social.  He has difficulty talking to people and thinks many are standoffish when they find out that he served in Vietnam.  He blames his first divorce on Vietnam.  The Veteran indicates that his PTSD makes it almost impossible to work or trust in a normal way.

In February 2004, the Veteran received treatment by B.T., a clinical psychologist at Partners in Well-Being, PC, Inc. (PWB).  Treatment records revealed high anxiety, hypervigilance, and panic attacks.  When he leaves his comfort zones, such as being with his sister, he becomes anxious and has heart palpitations.  He feels safer when he's alone in the woods but acknowledges a need to communicate with others and not be completely alone.  He has marital discord.  His worries distract him from his hobbies, such as hiking in the mountains and taking long motorcycle trips.  The Veteran has a severe distrust of the government and watches several hours of the news daily so that he can know what is going on with the Gulf War. He has passive homicidal ideation as to those who have wronged him in the past.

A November 2004 letter from C.B., Clinical Director of Jefferson Community Counseling Center, indicated that he had treated the Veteran as an outpatient between 1983 and 1984.  During that time, the Veteran showed severe social isolation, hypervigilance, frequent suspicions about the motives of friends and family, and explosive temper outbursts.  He was sleeping irregularly due to nightmares, his appetite was poor, his vocational adjustment poor due to his temper, and he was experiencing frequent marital conflict due to his disinterest in being affectionate.  His wife reported domestic violence episodes, as well as occasions where she would awake to find him staring at her angrily for no reason.  The Veteran spoke vaguely of suicide, e.g., "Who would miss me? Who would even care if I was gone?"  As a result, C.B. found the Veteran to be a moderate suicide risk at the time.

A November 2004 letter from the Veteran reiterates that he trusts no one and he does not trust the government either.

In a November 2004 note from the American Lake VA medical center titled Psychiatry Emergency Services, the Veteran stated that the mental block from PTSD affects his ability to work.

A December 2004 Treatment Summary, authored by V.T., a board certified psychiatric nurse practitioner at PWB, added that the Veteran currently works for himself because he cannot tolerate working for anyone else and he has no friends.

In January 2005, the Veteran underwent a VA examination.  The Veteran reported that thoughts regarding the war intrude his day-to-day life on a constant basis.  Everywhere he goes he needs to have an exit strategy.  He is always on guard and vigilant.  He cannot trust anyone, including his wife, family members, and friends from the war.  He has nightmares constantly that cause him to wake up enraged and anxious.  He is very irritable and angry often.  He tries to avoid thoughts, feeling, and conversations about the war.  He has limited interests outside of his family, and even then, he feels distant from some family members; he feels isolated.  When he is trying to do his job painting homes, thoughts of the war distract him.

The examiner found the Veteran's appearance and hygiene to be appropriate.  He was dressed in casual but clean clothes.  The Veteran watched the examiner very carefully throughout the two hour evaluation looking for any hint of inconsistency or ingenuity.  His mood was not depressed, but rather one where he seemed burdened by having to maintain constant vigilance.  His affect was constricted.  His communication and speech were normal; he tried to answer questions accurately and concisely.

The examiner found that the PTSD causes clinically significant distress or impairment in social, occupational and/or other important areas of functioning.  The Veteran persistently re-experiences the trauma, in his thoughts, perceptions, and dreams, as caused by various internal and external cues.  He persistently tries to avoid stimuli.  This causes him to feel detached from others, have a restricted range of affect, avoid certain thoughts and activities, and have a diminished interest or participation in activities.  He cannot remember significant memories of the trauma.  The Veteran also has increased arousal, difficulty sleeping, irritability and anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

In terms of occupational functioning, the examiner wrote that after discharge from service the Veteran worked in the oil fields for six years and in aircraft construction for three years after that.  During that time he progressively isolated himself from coworkers and got along with supervisors only with the greatest of difficulty.  These behavioral issues eventually lead to his current occupation as a self-employed house painter.  With this job, he can set his own hours and work alone.  He sometimes drives past where he is supposed to work because he is unable to consider the thought of stopping to get out and possibly having to meet the owner of the home while he's painting or experiencing extreme anxiety during his work time.  This has led the Veteran to work no longer than 4 hours a day on average.

There was no evidence of delusions or hallucinations.  There were no obsessional rituals noted and his thought process was normal when not distracted by memories or feelings about the war.  Suicidal ideations were not present during the examination but the Veteran did allude that he has them.

In an August 2005 statement, the Veteran reported that he is unable to function without severe anxiety or panic attacks.  He cannot be in any type of crowd, store, or public place without having fear or a feeling of terror.

The Veteran has received treatment from Peninsula Community Mental Health from September 2005 through May 2006.  A "Psych/Social Form" dated January 2006 and signed by Mr. C.W., a social worker, reiterates the PTSD symptoms and functional impact described in January 2005 VA examination.

A January 2007 Mental Health Initial Outpatient Evaluation Note clarifies that the Veteran's panic attacks occur up to 10 times per week.  He still has passive suicidal and homicidal ideation but is not a danger to himself or others.  He refuses to act on his thoughts.

A May 2007 Psychiatry Note demonstrates that the Veteran's panic attacks have decreased in severity as he has learned more about them and come to understand that they are not dangerous.

An August 2007 Psychiatry Note demonstrates that the Veteran reported that in general, he had been doing very well and was suffering much less anxiety.

In September 2007 the Veteran left a message with a suicide hotline but he was not suicidal.  Instead he was in a state of extreme anxiety due to the abdominal pains he had been having.  He thought that he may be dying from some illness that had not yet been diagnosed.

In April 2008, the Veteran underwent another VA examination.  The Veteran's appearance and hygiene were appropriate.  Behavior was appropriate.  Affect and mood were abnormal with disturbance of motivation and mood.  His speech and concentration was within normal limits.  

The Veteran reported feeling depressed, isolated, and lacking in energy and appetite.  He has panic attacks multiple times a week, and they make him feel like he might die from a heart attack.  He has actually gone to the emergency room several times because he thought he was having a heart attack.  He has not been working for the past 7 months because he feels like he is mentally incapable of working and, as a result of going to the emergency room so many times, fears he may have a heart attack.

The examiner found the Veteran's thought process to be appropriate.  Judgment was not impaired and abstract thinking was normal.  Memory was within normal limits.  There was no suicidal or homicidal ideation.  The Veteran's symptoms relating to re-experiencing trauma, avoiding stimuli, and increased arousal were otherwise the same as previously reported in the January 2005 VA examination.

In terms of the functional impact, the examiner found that mentally, he does not have difficulty performing activities of daily living.  He is, however, unable to establish and maintain effective work/school and social relationships because of difficulty trusting others and panic attacks impact his work.  He is able to maintain effective family role functioning.  He has occasional interference with recreation or leisurely pursuits because of mood and trust issues.  He has no difficulty with physical health.  He appears to pose no threat of danger to himself or others.

In a June 2008 Psychiatric Care Template, the Veteran revealed that the severity of his panic attacks have decreased however they still occur on a daily basis.  He is also feeling more fatigued.

In February 2009, the Veteran and his wife appeared before the undersigned Veterans Law Judge and described his symptoms.  He reported chronic, passive suicidal and homicidal ideation.  He has chronic panic attacks.  His thought process is clouded; he has to think about his responses before he can communicate effectively.  He showers once or twice a week and shaves three or four times a week.  When asked whether he changes his clothes, the Veteran responded that he just wears whatever.  His wife reported that he tends to wear the same things everyday-his dirty painting clothing or whatever he was wearing when he previously went out into the woods.  The Veteran reported that he is sometimes forgetful of the names of places or those of close relatives.  He indicated that he sometimes can't remember the names of his grandchildren and does not currently know the name of his brother-in-law.  

In June 2009, the Veteran underwent another VA examination.  The Veteran was on time for his examination and cooperative.  He showed no signs of a primary thought disorder or a communication problem.  He lives in a rural area with his wife.  They share responsibilities for chores such as cooking and cleaning.  He has no problems with personal hygiene, grooming, bathing, dressing, taking nourishment or the like.  Occasionally he will go shopping on his own but typically he will either go with his wife or she will go alone.  

The Veteran reported that he has constant daily anxiety which prevents him from working or driving far distances by himself.  He has depressive symptoms.  He has chronic panic attacks and a sense of discouragement and frustration.  He constantly is reminded of Vietnam and due to trying to avoid stimuli he has become less involved with his hobbies.

The examiner reviewed the entire claim file and interviewed the Veteran for over two hours.  In the Summary section of the examination report, the examiner indicated that, while medical records for treatment in the past year were sparse, the Veteran did visit the VA hospital a couple times.

The examiner found that the Veteran shows deficiencies in many areas including work, thinking, and mood due to such symptoms as suicidal ideation, near continuous panic, difficulty in adapting to stressful circumstances, and at least partial agoraphobia.  He seems unable to establish effective relationships except for with immediate family members, and this limits his work opportunities.

The Veteran does not display gross impairment of thought process or communication.  He does not voice delusions or hallucinations and he does not manifest grossly inappropriate behavior.  His suicidal ideations are passive.  He gets angry enough to confront others, but stops himself from acting out in violence.  He does not have significant difficulty in performing personal or instrumental activities of daily living.

In terms of employability, the examiner found that, given the Veteran's fearfulness and agoraphobia, his reliability and productivity for work is very spotty.  He sometimes cannot go to work and other times he just leaves due to his anxiety.  It is the opinion of the examiner that it is much less likely than not that the Veteran will ever be able to engage in significant gainful employment in the competitive workplace unless there is a marked improvement in his symptoms, which is unlikely.  Even though the Veteran is self-employed, this work is becoming less and less viable and amounts to practically nothing currently.

In April 2010, the Veteran submitted his Form 21-849 Application for Increased Compensation Based on Unemployability.  He has a high school degree.  He did not enroll in college.  The last time he was able to work full time was in August 2000.  He became too disabled to work due to his disability in June 2004; it appears he chose that date because the effective date of his Social Security disability award was July 1, 2004.  He is currently working as a self-employed house painter.  In this position he has never, at any point during the period of the appeal, made more than the established poverty level; in the past year he only earned $4,000.  He typically works 10 to 30 hours per week, and he estimates 70 to 80 percent of his time working has been lost due to his disability.

In February 2011, VA obtained the Veteran's Social Security Administration records.  A printout detailing his yearly earnings for Federal Insurance Contributions Act (FICA) tax purposes demonstrates that he has been self-employed since at least 1995.  The document also showed that in 2003 the Veteran reported $7,408.00 in earnings and in 2004 he reported $1,241.00 in earnings.  The Veteran reported no earnings from 2005.

Throughout the entire period on appeal, the severity of the Veteran's PTSD approximates a 100 percent rating.  Schedular symptoms indicative of this rating include intermittent inability to perform activities of daily living (as due to his panic attacks and anxiety), disorientation to time or place, and memory loss for the names of close relatives.  While the rest of the Veteran's symptoms relate to a 70 percent rating, the Board finds that his overall clinical picture demonstrates total occupational impairment.

The evidence of record provides a significant amount of information on the Veteran's employability.  

The Veteran has been a self-employed painter for over 20 years.  Due to the disorder, he only works for clients that he knows.  He does not advertise or solicit new business.  He cannot work with co-workers or be around other people.

Thoughts of the war constantly intrude his mind, distracting him from being able to paint.  He has difficulty driving to jobs, due to panic attacks and getting disoriented as to his location.  He sometimes drives past where he is supposed to work because he is unable to consider the thought of stopping to get out and possibly having to meet the owner of the home while he's painting or experiencing extreme anxiety during his work time. Due to his symptoms, his attendance at work is sporadic, and his productivity is inconsistent.  His clients are tolerant of his difficulties.

The Veteran's work is part time and seasonal.  In January 2005 he reported that his symptoms caused him to not be able to work more than 4 hours a day.  In April 2008, he reported to not working at all for the past seven months.  In June 2009, he reported that he had only worked 20 hours total for the year.  He stated that his actual employment has diminished each year and that his last good year of work was 10 years ago.

The June 2009 VA examiner felt so strongly about the Veteran's unemployability that he first acknowledged that the examination request he received did not ask for an opinion on unemployability and then stated that it is much less likely than not that the Veteran will ever be able to engage in significant gainful employment unless there is a marked improvement in his symptoms, which is unlikely.  The examiner believed that the Veteran's current workload amounts to practically nothing.

On the Veteran's Application for Increased Compensation for Unemployability, he wrote that his disability began affecting his work 9 to 10 years ago.  He reported that in the past 12 months he had made $4,000.

The record also contains lay statements from the Veteran demonstrating his difficulty with employment throughout the course of the appeal.  The Veteran's statements on this issue are probative in value.  The Veteran is competent to relate the impact of his disorder on his work, and because his statements were consistent throughout the course of the appeal the Board finds the Veteran to also be credible.

The Board acknowledges that the January 2005 and April 2008 VA examinations did not find the Veteran to have total occupational impairment, however it assigns less weight to the conclusions reached by those examiners for inadequate discussions of the Veteran's employment picture.

The Veteran's service-connected PTSD is manifested by symptoms contained within the schedular rating.  These symptoms result in total occupational impairment, appropriate of a 100 percent rating.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Applying the benefit-of-the-doubt doctrine, an initial rating of 100 percent for PTSD, effective April 30, 2003, is warranted.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 100 percent for post-traumatic stress disorder, prior to June 29, 2009, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


